                          Case 3:19-mc-80033-TSH Document 3 Filed 02/08/19 Page 1 of 4
 AO88B (Rev. 02/14) Subpoena to Produce Documents, Inlbrmation, orObjects or toPermit Inspection ol Prcnaises ina Ci\'ilAction


                                       United States District Court
                                                                          for the

                                                          Northern District of California

         In re DMCA Subpoena to YouTube, LLC
                                                                              )
                               Plaimijf
                                  V.                          CV I9lnj                                           033]vm»
                              Defendant

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To;                                                                    YouTube. LLC

                                                       (Name ofperson to whom this subpoena is directed)

       ^ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permitinspection, copying, testing, or sampling of the
material:

            See Attachment 1.


  Place: MARSHALL SUZUKI LAW GROUP, LLP                                                Date and Time:
           230 California Street, Suite 415
                                                                                                           02/27/2019 10:00 am
           San Francisco, CA 94111

    • Inspection ofPremises: YOU ARE COMMANDED to permitentry onto the designated premises, land,or
otherproperty possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated objector operation on it.

  Place:                                                                              Date and Time:




       The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoenaand the potential consequences of not doing so.
Date:      TO - S 2019

                                   CLERK OF COUM
                                                                                          OR


                                          Signature ojLlerk or Deputy Clerk                                         Attomey's signature


tiieftBiPie^dciFess-,-e-iu^L'address, and telephone number oftiie attomey representing (name ofparty)
Shoflakukap, Inc.- '                                                                           , who issues or requests this subpoena, are:
Junji Suzuki, Esq.; MARSHALL SUZUKI LAW GROUP, LLP, 230 California Street, Suite 415, San Francisco. CA 94111;
iunii@marshallsuzuki.com; (415) 618-0090
                                       Notice to the person who Issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. ?. 45(a)(4).
Case 3:19-mc-80033-TSH Document 3 Filed 02/08/19 Page 2 of 4
Case 3:19-mc-80033-TSH Document 3 Filed 02/08/19 Page 3 of 4
Case 3:19-mc-80033-TSH Document 3 Filed 02/08/19 Page 4 of 4
